

116 HR 7372 IH: Improving College Affordability for our Guard and Reserve Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7372IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Reschenthaler (for himself, Mr. Trone, Mr. Brown of Maryland, Mr. Thompson of Pennsylvania, and Mr. Ryan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include all members of the Armed Forces in the definition of independent student for purposes of determining the eligibility of such members for Federal financial assistance, and for other purposes.1.Short titleThis Act may be cited as the Improving College Affordability for our Guard and Reserve Act.2.Definition of independent studentSection 480(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)(1)) is amended—(1)by redesignating subparagraphs (E) through (I) as subparagraphs (F) through (J), respectively; and(2)by striking subparagraph (D) and inserting the following:(D)is a veteran of the Armed Forces (as defined in subsection (c)(1));(E)is a member of the Armed Forces (including the National Guard or Reserve) without regard to whether such individual is serving on active duty;.